DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s statement filed 01/27/2021 with respect to claim interpretation under 112(f) for claim 28 is essentially the same statement filed 07/08/2020. Examiner has already updated the claim interpretation in the previous office action. With the addition of new claim 40, examiner has further updated the claim interpretation under 112(f). 
	Applicant's arguments filed 01/27/2021 with respect to the 103 rejections filed 10/29/2020 have been considered but are moot in view of the new ground(s) of rejection. Examiner provides a new 103 rejection as being unpatentable over Tavildar et al. (US 2014/0066119 A1) in view of Peters et al. (Relay Architecture for 3GPP LTE-Advanced). 

Allowable Subject Matter
	Claim(s) 20-21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
	Claims 1 and 34 are method claims with a contingent limitation, see “determining, by the wireless relay node when in communication” (Emphasis added). According to MPEP 2111.04 Section The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not given patentable weight to the contingent limitation because the condition is not required, i.e., the wireless relay node not be in communication. To overcome the broadest reasonable interpretation, Applicant may want to replace when with “in response to” to make the contingent limitation a requirement.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
 	Claim limitation means for determining and means for transmitting of claims 28 and 40 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder means coupled with functional language for determining/transmitting without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28 and 40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Regarding claim 28, there is sufficient corresponding structure recited in the specification with respect to the generic placeholder means, see for example [0041]-[0042]: “means may include one or more components of UE 120 described in connection with Fig. 2” and “means may include one or more components of base station 110 described in connection with Fig. 2”. Paragraphs [0023], [0117], and [0119] disclose that “techniques will be … illustrated … by circuits, processes, algorithm, and/or the like (collectively referred to as “element”). These elements may be implemented using hardware”, and that “the term component is intended to be broadly construed as hardware” and that “systems and/or methods … may be implemented in different forms of hardware”. For compact prosecution, the Examiner interprets the claim by giving the claim term the broadest reasonable interpretation which is consistent with the plain meaning in light of the specification based on Figs, 1, 8A, and 8B and paragraphs [0085]-[0095]. That is, the Examiner interprets the generic placeholder means to be hardware. Note: One of ordinary skill in the art will understand that means for determining is a processor and means for transmitting is a transmitter/transceiver.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
		
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


 	Claim(s) 1, 4, 7, 11, 13, 14, 17, 19, 22, 25, 28, and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al. (US 2014/0066119 A1) in view of Peters et al. (Relay Architecture for 3GPP LTE-Advanced).
Regarding claim 1, Tavildar discloses A method of wireless communication performed by a wireless relay node (Fig. 10, [0058]-[0059]: UE 1004 (=wireless relay node)), comprising: 
determining, by the wireless relay node when in communication with a plurality of other wireless nodes via a plurality of links of a network, a plurality of transmit powers for concurrent transmission on the plurality of links (Fig. 10, [0058]-[0059]: UE 1004 communicates with eNB 1002 and UE 1006 (=plurality of other wireless nodes) via backhaul link and access link (=plurality of links). UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link. This avoids interference between backhaul and access links), 
wherein the wireless relay node is a first wireless node (Fig. 10, [0058]: UE 1004), 
wherein the plurality of other wireless nodes include a second wireless node and a third wireless node (Fig. 10, [0058]: eNB 1002 (=second wireless node) and UE 1006 (=third wireless node)), 
wherein the second wireless node is a parent node of the first wireless node (Fig. 10, [0058]: UE 1004 needs to perform uplink transmission to eNB 1002; therefore eNB 1002 is higher in the hierarchy and is equated to “parent node”), and 
wherein the third wireless node is a child node of the first wireless node (Fig. 10, [0058]: UE 1006 is an edge UE while UE 1004 is a relay UE; therefore UE 1006 is lower in hierarchy and is equated to “child node”); and 
concurrently transmitting, by the wireless relay node using the plurality of transmit powers for the plurality of links, an uplink transmission to the second wireless node and a transmission to the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 performs uplink transmission to eNB 1002 and access transmission to UE 1006 at the same time by using power control, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link). 
Tavildar does not disclose concurrently transmitting an uplink transmission and a downlink transmission.
Peters discloses concurrently transmitting an uplink transmission and a downlink transmission (Fig. 4, pgs. 18-21: step (2) relay station (=wireless relay node/first wireless node) transmits in downlink to a mobile station (=third wireless node/child node) and step (4) relay transmits in uplink to a base station (=second wireless node/parent node). Steps (2) and (4) are performed simultaneously in phase II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE 1004 when transmitting to eNB 1002 and UE 1006 at the same time, via an uplink and downlink respectively, as taught by Peters.
Doing so provides a base system model for two-way relaying where relays are utilized as bidirectional terminals (Peters: pgs. 18-19).

Regarding claim 22, Tavildar discloses A wireless relay node for wireless communication (Fig. 10, [0058]-[0059]: UE 1004 (=wireless relay node). Fig. 6, [0044]-[0045]: UE 650), comprising: 
a memory (Fig. 6: memory 660); and 
one or more processors coupled to the memory, the memory and the one or more processors configured to (Fig. 6: processor 659):
determine, when in communication with a plurality of other wireless nodes via a plurality of links of a network, a plurality of transmit powers for concurrent transmission on the plurality of links (Fig. 10, [0058]-[0059]: UE 1004 communicates with eNB 1002 and UE 1006 (=plurality of other wireless nodes) via backhaul link and access link (=plurality of links). UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link. This avoids interference between backhaul and access links), 
wherein the wireless relay node is a first wireless node (Fig. 10, [0058]: UE 1004), 
wherein the plurality of other wireless nodes include a second wireless node and a third wireless node (Fig. 10, [0058]: eNB 1002 (=second wireless node) and UE 1006 (=third wireless node)), 
wherein the second wireless node is a parent node of the first wireless node (Fig. 10, [0058]: UE 1004 needs to perform uplink transmission to eNB 1002; therefore eNB 1002 is higher in the hierarchy and is equated to “parent node”), and 
wherein the third wireless node is a child node of the first wireless node (Fig. 10, [0058]: UE 1006 is an edge UE while UE 1004 is a relay UE; therefore UE 1006 is lower in hierarchy and is equated to “child node”); and 
concurrently transmit, using the plurality of transmit powers for the plurality of links, an uplink transmission to the second wireless node and a transmission to the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 performs uplink transmission to eNB 1002 and access . 
Tavildar does not disclose concurrently transmitting an uplink transmission and a downlink transmission.
Peters discloses concurrently transmitting an uplink transmission and a downlink transmission (Fig. 4, pgs. 18-21: step (2) relay station (=wireless relay node/first wireless node) transmits in downlink to a mobile station (=third wireless node/child node) and step (4) relay transmits in uplink to a base station (=second wireless node/parent node). Steps (2) and (4) are performed simultaneously in phase II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE 1004 when transmitting to eNB 1002 and UE 1006 at the same time, via an uplink and downlink respectively, as taught by Peters.
Doing so provides a base system model for two-way relaying where relays are utilized as bidirectional terminals (Peters: pgs. 18-19).

Regarding claim 25, Tavildar discloses A non-transitory computer-readable medium storing one or more instructions for wireless communication (Fig. 6, [0044]-[0045]: UE 650 comprises a memory 660 that stores program codes and is referred to as a computer-readable medium), the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a wireless relay node, cause the one or more processors to ([0045]: processor 659 is associated with memory 660 and performs the stored program codes):
determine, when in communication with a plurality of other wireless nodes via a plurality of links of a network, a plurality of transmit powers for concurrent transmission on the plurality of links (Fig. 10, [0058]-[0059]: UE 1004 communicates with eNB 1002 and UE 1006 (=plurality of other wireless nodes) via backhaul link and access link (=plurality of links). UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link. This avoids interference between backhaul and access links), 
wherein the wireless relay node is a first wireless node (Fig. 10, [0058]: UE 1004), 
wherein the plurality of other wireless nodes include a second wireless node and a third wireless node (Fig. 10, [0058]: eNB 1002 (=second wireless node) and UE 1006 (=third wireless node)), 
wherein the second wireless node is a parent node of the first wireless node (Fig. 10, [0058]: UE 1004 needs to perform uplink transmission to eNB 1002; therefore eNB 1002 is higher in the hierarchy and is equated to “parent node”), and 
wherein the third wireless node is a child node of the first wireless node (Fig. 10, [0058]: UE 1006 is an edge UE while UE 1004 is a relay UE; therefore UE 1006 is lower in hierarchy and is equated to “child node”); and 
concurrently transmit, using the plurality of transmit powers for the plurality of links, an uplink transmission to the second wireless node and a transmission to the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 performs uplink transmission to eNB 1002 and access transmission to UE 1006 at the same time by using power control, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link). 
Tavildar does not disclose concurrently transmitting an uplink transmission and a downlink transmission.
a downlink transmission (Fig. 4, pgs. 18-21: step (2) relay station (=wireless relay node/first wireless node) transmits in downlink to a mobile station (=third wireless node/child node) and step (4) relay transmits in uplink to a base station (=second wireless node/parent node). Steps (2) and (4) are performed simultaneously in phase II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE 1004 when transmitting to eNB 1002 and UE 1006 at the same time, via an uplink and downlink respectively, as taught by Peters.
Doing so provides a base system model for two-way relaying where relays are utilized as bidirectional terminals (Peters: pgs. 18-19).

Regarding claim 28, Tavildar discloses An apparatus for wireless communication (Fig. 10, [0058]-[0059]: UE 1004 (=apparatus). Fig. 6, [0044]-[0045]: UE 650), comprising: 
means for determining (Fig. 6: memory 660 and processor 659), when in communication with a plurality of wireless nodes via a plurality of links of a network, a plurality of transmit powers for concurrent transmission on the plurality of links (Fig. 10, [0058]-[0059]: UE 1004 communicates with eNB 1002 and UE 1006 (=plurality of other wireless nodes) via backhaul link and access link (=plurality of links). UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link. This avoids interference between backhaul and access links), 
wherein the apparatus is a first wireless node (Fig. 10, [0058]: UE 1004), 
wherein the plurality wireless nodes include a second wireless node and a third wireless node (Fig. 10, [0058]: eNB 1002 (=second wireless node) and UE 1006 (=third wireless node)), 
wherein the second wireless node is a parent node of the first wireless node (Fig. 10, [0058]: UE 1004 needs to perform uplink transmission to eNB 1002; therefore eNB 1002 is higher in the hierarchy and is equated to “parent node”), and 
wherein the third wireless node is a child node of the first wireless node (Fig. 10, [0058]: UE 1006 is an edge UE while UE 1004 is a relay UE; therefore UE 1006 is lower in hierarchy and is equated to “child node”); and 
means for concurrently transmitting (Fig. 6: RX/RX 654 and antenna 652), using the plurality of transmit powers for the plurality of links, an uplink transmission to the second wireless node and a transmission to the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 performs uplink transmission to eNB 1002 and access transmission to UE 1006 at the same time by using power control, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link). 
Tavildar does not disclose concurrently transmitting an uplink transmission and a downlink transmission.
Peters discloses concurrently transmitting an uplink transmission and a downlink transmission (Fig. 4, pgs. 18-21: step (2) relay station (=wireless relay node/first wireless node) transmits in downlink to a mobile station (=third wireless node/child node) and step (4) relay transmits in uplink to a base station (=second wireless node/parent node). Steps (2) and (4) are performed simultaneously in phase II).

Doing so provides a base system model for two-way relaying where relays are utilized as bidirectional terminals (Peters: pgs. 18-19).

Regarding claim 4, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar discloses wherein the plurality of transmit powers are selected to share a plurality of portions of a maximum transmit power criterion of the wireless relay node ([0063], [0067]: relay UE determines maximum transmission power for access link, i.e. maximum access link Tx power = (uplink Tx power-20 dB). [0058]: UE 1004 uses uplink power of 23 dBM to transmit to the eNB 1002 and access power of 3 dBM to transmit to UE 1006. Note: maximum transmit power criterion of the wireless relay node is at least 26 dBM).

Regarding claim 7, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar discloses wherein the plurality of transmit powers is controlled by the wireless relay node (Fig. 10, [0058]-[0059]: UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link).

Regarding claim 11, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar discloses wherein the plurality of transmit powers is determined based at least in part on stored information identifying a transmit power configuration (Fig. 12: steps 1202-1204. [0070]: relay UE determines uplink transmission power based on pathloss measurement and maximum based on uplink transmission power (=transmit power configuration). [0076]: steps in Fig. 12 are carry out by a module using stored processes/algorithm (=stored information)).

Regarding claim 13, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar discloses transmitting signaling relating to a transmit power, of the plurality of transmit powers ([0064]: relay UE transmits uplink traffic (=signaling) to eNB with a lower transmit power than edge UEs would have used. [0063]: relay UE uses an uplink transmission power and a maximum transmission power on the access link based on the uplink transmission power), to at least one of:
another wireless node (Fig. 10: uplink transmission is performed towards eNB 1002 and access transmission is performed towards UE 1006),
a central unit, or
an upper layer of the network.

Regarding claim 14, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar discloses wherein signaling provided to the wireless relay node or by the wireless node, relating to a transmit power, of the plurality of transmit powers, includes information identifying at least one of (Fig. 11: step 1102. [0066]-[0067]: relay UE (=wireless node) obtains maximum tolerable interference and pathloss measurement (=signaling) from eNB which is used to determine maximum transmission power for access link (=relating to transmit power), i.e., a sum of the maximum tolerable interference and a pathloss measurement. . [0063]: relay UE uses an uplink transmission power and a maximum transmission power on the access link based on the uplink transmission power):
a configuration parameter ([0066]-[0067]: relay UE obtains maximum tolerable interference (=signaling, configuration parameter) from eNB which is used to determine maximum transmission power for access link),
a request for information identifying the configuration parameter,
an approval of the configuration parameter,
a disapproval of the configuration parameter,
a measurement ([0066]-[0067]: relay UE obtains pathloss measurement (=signaling, measurement) from eNB which is used to determine maximum transmission power for access link),
a capability indication,
a limitation indication, or
a schedule.

Regarding claim 17, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar discloses wherein a transmit power, of the plurality of transmit powers, is dynamically determined ([0058]: relay UE determines the transmit power of an access link based on the uplink power of the uplink transmission by using an arbitrary backoff value, i.e., when the uplink power transmission is 23 dBM, then the transmit power for the access link is 3 dBM, and when the uplink power transmission is 10 dBM, then the transmit power for the access link is -10 dBM. Note: the determination for transmit power of the access link includes a change in transmit power (=dynamically determined)).

Regarding claim 19, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
wherein a transmit power, of the plurality of transmit powers, is determined based at least in part on at least one of ([0058]-[0059], [0063]: UE determines transmit power for access link and uplink):
a type of signal for transmission on a link of the plurality of links ([0058]: transmit power of an access link is based on the uplink transmit power of the uplink transmission (=type of signal for transmission on a link)),
a type of the wireless relay node ([0058]: transmit power of a relay (=wireless relay node) UE (=type)),
a type of another wireless node ([0058]: transmit power of an edge (=type) UE (=another wireless node)),
a state of the wireless relay node ,
a state of the other wireless node,
a timing of the signal for transmission on the link of the plurality of links,
a capability of at least one wireless node ([0063]: transmit power may be based on maximum transmission power (=capability)), or
an angular direction of the signal for transmission on the link of the plurality of links.

Regarding claim 34, Tavildar discloses A method of wireless communication performed by a first wireless node that is a wireless relay node (Fig. 10, [0058]-[0059]: UE 1004 (=first wireless node) is a relay UE), comprising: 
determining, by the wireless relay node when in communication with a second wireless node and a third wireless node, a plurality of transmit powers for concurrent transmission on a plurality of links associated with the second wireless node and the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 communicates with eNB 1002 (=second wireless node) and UE 1006 (=third wireless backhaul link and access link (=plurality of links). UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link. This avoids interference between backhaul and access links), 
the second wireless node being a parent node of the first wireless node (Fig. 10, [0058]: UE 1004 needs to perform uplink transmission to eNB 1002; therefore eNB 1002 is higher in the hierarchy and is equated to “parent node”), and 
the third wireless node being a child node of the first wireless node (Fig. 10, [0058]: UE 1006 is an edge UE while UE 1004 is a relay UE; therefore UE 1006 is lower in hierarchy and is equated to “child node”); and 
transmitting, by the wireless relay node using the plurality of transmit powers for the plurality of links, an uplink transmission to the second wireless node and a transmission to the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 performs uplink transmission to eNB 1002 and access transmission to UE 1006 at the same time by using power control, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link). 
Tavildar does not disclose concurrently transmitting an uplink transmission and a downlink transmission.
Peters discloses concurrently transmitting an uplink transmission and a downlink transmission (Fig. 4, pgs. 18-21: step (2) relay station (=wireless relay node/first wireless node) transmits in downlink to a mobile station (=third wireless node/child node) and step (4) relay transmits in uplink to a base station (=second wireless node/parent node). Steps (2) and (4) are performed simultaneously in phase II).

Doing so provides a base system model for two-way relaying where relays are utilized as bidirectional terminals (Peters: pgs. 18-19).

Regarding claim 36, Tavildar discloses A first wireless node that is a wireless relay node (Fig. 10, [0058]-[0059]: UE 1004 (=first wireless node) is a relay UE), comprising: 
a memory (Fig. 6: memory 660); and
one or more processors coupled to the memory, the memory and the one or more processors configured to (Fig. 6: processor 659):
determine, when in communication with a second wireless node and a third wireless node, a plurality of transmit powers for concurrent transmission on a plurality of links associated with the second wireless node and the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 communicates with eNB 1002 (=second wireless node) and UE 1006 (=third wireless nodes) via backhaul link and access link (=plurality of links). UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link. This avoids interference between backhaul and access links), 
the second wireless node being a parent node of the first wireless node (Fig. 10, [0058]: UE 1004 needs to perform uplink transmission to eNB 1002; therefore eNB 1002 is higher in the hierarchy and is equated to “parent node”), and 
the third wireless node being a child node of the first wireless node (Fig. 10, [0058]: UE 1006 is an edge UE while UE 1004 is a relay UE; therefore UE 1006 is lower in hierarchy and is equated to “child node”); and 
transmit, using the plurality of transmit powers for the plurality of links, an uplink transmission to the second wireless node and a transmission to the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 performs uplink transmission to eNB 1002 and access transmission to UE 1006 at the same time by using power control, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link). 
Tavildar does not disclose concurrently transmitting an uplink transmission and a downlink transmission.
Peters discloses concurrently transmitting an uplink transmission and a downlink transmission (Fig. 4, pgs. 18-21: step (2) relay station (=wireless relay node/first wireless node) transmits in downlink to a mobile station (=third wireless node/child node) and step (4) relay transmits in uplink to a base station (=second wireless node/parent node). Steps (2) and (4) are performed simultaneously in phase II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE 1004 when transmitting to eNB 1002 and UE 1006 at the same time, via an uplink and downlink respectively, as taught by Peters.
Doing so provides a base system model for two-way relaying where relays are utilized as bidirectional terminals (Peters: pgs. 18-19).

Regarding claim 38, Tavildar discloses A non-transitory computer-readable medium storing one or more instructions for wireless communication (Fig. 6, [0044]-[0045]: UE 650 comprises a , the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a first wireless node that is a wireless relay node, cause the one or more processors to ([0045]: processor 659 is associated with memory 660 and performs the stored program codes. Fig. 10, [0058]-[0059]: UE 1004 (=first wireless node) is a relay UE):
determine, when in communication with a second wireless node and a third wireless node, a plurality of transmit powers for concurrent transmission on a plurality of links associated with the second wireless node and the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 communicates with eNB 1002 (=second wireless node) and UE 1006 (=third wireless nodes) via backhaul link and access link (=plurality of links). UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link. This avoids interference between backhaul and access links), 
the second wireless node being a parent node of the first wireless node (Fig. 10, [0058]: UE 1004 needs to perform uplink transmission to eNB 1002; therefore eNB 1002 is higher in the hierarchy and is equated to “parent node”), and 
the third wireless node being a child node of the first wireless node (Fig. 10, [0058]: UE 1006 is an edge UE while UE 1004 is a relay UE; therefore UE 1006 is lower in hierarchy and is equated to “child node”); and 
transmit, using the plurality of transmit powers for the plurality of links, an uplink transmission to the second wireless node and a transmission to the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 performs uplink transmission to eNB 1002 and access transmission . 
Tavildar does not disclose concurrently transmitting an uplink transmission and a downlink transmission.
Peters discloses concurrently transmitting an uplink transmission and a downlink transmission (Fig. 4, pgs. 18-21: step (2) relay station (=wireless relay node/first wireless node) transmits in downlink to a mobile station (=third wireless node/child node) and step (4) relay transmits in uplink to a base station (=second wireless node/parent node). Steps (2) and (4) are performed simultaneously in phase II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE 1004 when transmitting to eNB 1002 and UE 1006 at the same time, via an uplink and downlink respectively, as taught by Peters.
Doing so provides a base system model for two-way relaying where relays are utilized as bidirectional terminals (Peters: pgs. 18-19).

Regarding claim 40, Tavildar discloses A first wireless node that is a wireless relay node (Fig. 10, [0058]-[0059]: UE 1004 (=first wireless node) is a relay UE), comprising: 
means for determining, when in communication with a second wireless node and a third wireless node, a plurality of transmit powers for concurrent transmission on a plurality of links associated with the second wireless node and the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 communicates with eNB 1002 (=second wireless node) and UE 1006 (=third wireless nodes) via backhaul link and access link (=plurality of links). UE 1004 determines to use a power control to perform transmission via access link at the same time as an uplink transmission, i.e., UE 1004 uses , 
the second wireless node being a parent node of the first wireless node (Fig. 10, [0058]: UE 1004 needs to perform uplink transmission to eNB 1002; therefore eNB 1002 is higher in the hierarchy and is equated to “parent node”), and 
the third wireless node being a child node of the first wireless node (Fig. 10, [0058]: UE 1006 is an edge UE while UE 1004 is a relay UE; therefore UE 1006 is lower in hierarchy and is equated to “child node”); and 
means for transmitting, using the plurality of transmit powers for the plurality of links, an uplink transmission to the second wireless node and a transmission to the third wireless node (Fig. 10, [0058]-[0059]: UE 1004 performs uplink transmission to eNB 1002 and access transmission to UE 1006 at the same time by using power control, i.e., UE 1004 uses 23 dBm as uplink power to communicate on backhaul link and uses at most 3 dBm on access link). 
Tavildar does not disclose concurrently transmitting an uplink transmission and a downlink transmission.
Peters discloses concurrently transmitting an uplink transmission and a downlink transmission (Fig. 4, pgs. 18-21: step (2) relay station (=wireless relay node/first wireless node) transmits in downlink to a mobile station (=third wireless node/child node) and step (4) relay transmits in uplink to a base station (=second wireless node/parent node). Steps (2) and (4) are performed simultaneously in phase II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE 1004 when transmitting to eNB 1002 and UE 1006 at the same time, via an uplink and downlink respectively, as taught by Peters.


Regarding claims 35, 37, 39, and 41, Tavildar in view of Peters discloses all features of claims 34, 36, 38, and 40 as outlined above. 
Tavildar discloses wherein the first wireless node is a user equipment (Fig. 10, [0058]-[0059]: UE 1004 (=first wireless node) is a relay UE).

	Claim(s) 2, 23, 26, 29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al. (US 2014/0066119 A1) in view of Peters et al. (Relay Architecture for 3GPP LTE-Advanced) and Martin et al (US 2020/0068510 A1).
Regarding claims 2, 23, 26, and 29, Tavildar in view of Peters discloses all features of claims 1, 22, 25, and 28 as outlined above. 
Tavildar discloses wherein the second wireless node communicates with the first wireless node using a first link of the plurality of links and the third wireless node communicates with the first wireless node using a second link of the plurality of links (Fig. 10: eNB 1002 (=second wireless node) communicates with UE 1004 (=first wireless node) via backhaul link (=first link) and UE 1006 (=third wireless node) communicates with UE 1004 via access link (=second link)).
Tavildar in view of Peters does not disclose, but Martin discloses wherein the second wireless node is scheduling communications on the first link and the first wireless node is scheduling communication on the second link (Figs. 3, 5, 7, [0040], [0060]: base station 301 (=second wireless node) transmits relay power information to relay node 305 (=first wireless node) via link 312 (=first link) in step S703 and relay node 305 notifies the communication device 303 (=third wireless node) link 311 (=second link) of the selected maximum transmission power the communication device can use to communicate with the relay node 305 in step S02).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eNB 1002 and UE 1004, as taught by Tavildar, to transmit relay power information to relay node 305 and to notify the selected maximum transmission power to the communication device 303, respectively, as taught by Martin.
Doing so allows a mobile communications network to extend a radio coverage area provided by a network to reach out of coverage communications devices (Martin: [0020]) and allow the remote wearable device to select an actual transmission power that does not exceed the maximum to transmit signals to the relay device (Martin: [0040]).

Regarding claim 32, Tavildar in view of Peters and Martin discloses all features of claim 2 as outlined above. 
Tavildar in view of Peters does not disclose, but Martin discloses wherein the first wireless node is an integrated access/backhaul (IAB) node ([0022]: the relay node uses wireless access for backhaul link to connect to the base station. Note: using wireless access for backhauling is the definition of an IAB node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004, as taught by Tavildar, to be a relay node using wireless access for backhauling, as taught by Martin.
Doing so allows the relay node to connect with a base station indirectly (Martin: [0022]).

Regarding claim 33, Tavildar in view of Peters and Martin discloses all features of claim 2 as outlined above. 
wherein the first wireless node is a first user equipment (Fig. 10: UE 1004), 
wherein the second wireless node is a base station (Fig. 10: eNB 1002), and 
wherein the third wireless node is a second user equipment (Fig. 10: UE 1006).

	Claim(s) 3, 24, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al. (US 2014/0066119 A1) in view of Peters et al. (Relay Architecture for 3GPP LTE-Advanced) and Zainaldin et al. (US 2014/0226547 A1).

Regarding claims 3, 24, 27, and 30, Tavildar in view of Peters discloses all features of claims 1, 22, 25, and 28 as outlined above. 
Tavildar discloses wherein the second wireless node communicates with the first wireless node using a first link of the plurality of links and the third wireless node communicates with the first wireless node using a second link of the plurality of links (Fig. 10: eNB 1002 (=second wireless node) communicates with UE 1004 (=first wireless node) via backhaul link (=first link) and UE 1006 (=third wireless node) communicates with UE 1004 via access link (=second link)).
Tavildar in view of Peters does not disclose, but Zainaldin discloses wherein the second wireless node is scheduling communications on the first link and the third wireless node is scheduling communications on the second link (Fig. 1C, [0032]: controller node 12 (=second wireless node) transmits packet P1 to relay node 20 (=first wireless node) and mobile device 14 (=third wireless node) transmits packet P2 to relay node 20, wherein transmission of packets P1 and P2 are scheduled transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eNB 1002 and UE 1006, as taught by Tavildar, to transmit scheduled packets to the relay node, as taught by Zainaldin.
.

	Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al. (US 2014/0066119 A1) in view of Peters et al. (Relay Architecture for 3GPP LTE-Advanced) and Wang et al. (US 2008/0214182 A1).

Regarding claim 6, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar in view of Peters does not disclose, but Wang discloses wherein the plurality of transmit powers is determined based at least in part on received signaling from a central unit of the network ([0024]: wireless network includes base station BS1 (=central unit of the network), relay stations 1-2, and mobile stations 1-2. [0034]: base station specifies maximum transmission power level for each relay station and different transmission power levels to be used by a relay station, i.e., a relay station-specific transmission power level for UL map and a mobile station-specific transmission power level for DL data transmission. [0038]: relay station transmits at any transmission power level up to but not exceeding the maximum transmission power level specified by the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004 when determining to use a power control to perform transmission via access link at the same time as an uplink transmission, as taught by Tavildar, to determine any transmission power level up to but not exceeding the maximum transmission power level specified by the base station when transmitting UL map and DL data transmission, as taught by Wang.
Doing so provides a power control technique for wireless relay networks (Wang: title).

Regarding claim 8, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar in view of Peters does not disclose, but Wang discloses wherein the plurality of transmit powers is determined based at least in part on received signaling from one or more of the second wireless node, the third wireless node, or another wireless node of the plurality of other wireless nodes ([0024]: wireless network includes base station BS1, relay stations 1-2, and mobile stations 1-2 (=plurality of other wireless nodes). [0034]: base station (=second wireless node or another wireless node) specifies maximum transmission power level for each relay station and different transmission power levels to be used by a relay station, i.e., a relay station-specific transmission power level for UL map and a mobile station-specific transmission power level for DL data transmission. [0038]: relay station transmits at any transmission power level up to but not exceeding the maximum transmission power level specified by the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004 when determining to use a power control to perform transmission via access link at the same time as an uplink transmission, as taught by Tavildar, to determine any transmission power level up to but not exceeding the maximum transmission power level specified by the base station when transmitting UL map and DL data transmission, as taught by Wang.
Doing so provides a power control technique for wireless relay networks (Wang: title).

Regarding claim 9, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar in view of Peters does not disclose, but Wang discloses wherein the plurality of transmit powers is determined based at least in part on a scheduler node for the wireless relay node ([0024]: wireless network includes base station BS1 (=scheduler), relay stations 1-2, and .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004 when determining to use a power control to perform transmission via access link at the same time as an uplink transmission, as taught by Tavildar, to determine any transmission power level up to but not exceeding the maximum transmission power level specified by the base station when transmitting UL map and DL data transmission, as taught by Wang.
Doing so provides a power control technique for wireless relay networks (Wang: title).

Regarding claim 10, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar in view of Peters does not disclose, but Wang discloses wherein the plurality of transmit powers is determined based at least in part on received signaling from a group of wireless nodes ([0024]: wireless network includes base station BS1, relay stations 1-2, and mobile stations 1-2 (=group of wireless nodes). [0034]: base station specifies maximum transmission power level for each relay station and different transmission power levels to be used by a relay station, i.e., a relay station-specific transmission power level for UL map and a mobile station-specific transmission power level for DL data transmission. [0038]: relay station transmits at any transmission power level up to but not exceeding the maximum transmission power level specified by the base station),
wherein the group of wireless nodes includes one or more of the wireless relay node, the second wireless node, or the third wireless node ([0024], [0034]: base station (=second wireless node)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004 when determining to use a power control to perform transmission via access link at the same time as an uplink transmission, as taught by Tavildar, to determine any transmission power level up to but not exceeding the maximum transmission power level specified by the base station when transmitting UL map and DL data transmission, as taught by Wang.
Doing so provides a power control technique for wireless relay networks (Wang: title).

	Claim(s) 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al. (US 2014/0066119 A1) in view of Peters et al. (Relay Architecture for 3GPP LTE-Advanced) and Blankenship et al. (US 2016/0255593 A1).

Regarding claim 12, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar in view of Peters does not disclose, but Blankenship discloses wherein the plurality of transmit powers is determined based at least in part on upper layer signaling ([0132]: adjustment of maximum transmit power levels, by a wireless device, may be made via some semi-statically signaling, such as RRC (=upper layer signaling). [0028]: radio resources are provided by eNBs in the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004 when determining to use a power control to perform transmissions via access link at the same time as an uplink transmission, as taught by 
Doing so provides a benefit of adjusting the desired maximum transmit power levels based on the environment of the wireless device (Blankenship: [0132]).

Regarding claim 15, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar discloses wherein signaling provided to the wireless relay node or by the wireless node, relating to a transmit power, of the plurality of transmit powers (Fig. 11: step 1102. [0066]-[0067]: relay UE (=wireless node) obtains maximum tolerable interference and pathloss measurement (=signaling) from eNB which is used to determine maximum transmission power for access link (=relating to transmit power), i.e., a sum of the maximum tolerable interference and a pathloss measurement. . [0063]: relay UE uses an uplink transmission power and a maximum transmission power on the access link based on the uplink transmission power).
However, Tavildar does not disclose, but Blankenship discloses the maximum transmission power (=signaling) is provided via at least one of:
a downlink control information signal,
an uplink control information signal,
a media access control (MAC) control element (CE) signal,
a radio resource control signal ([0132]: adjustment of maximum transmit power levels may be made via some semi-statically signaling, such as RRC (=upper layer signaling). [0028]: radio resources are provided by eNBs in the network),
a master information block signal,
a system information block signal,
a reference signal,
a synchronization signal,
an upper layer signaling signal [0132]: adjustment of maximum transmit power levels may be made via some semi-statically signaling, such as RRC (=upper layer signaling). [0028]: radio resources are provided by eNBs in the network,
an F1-AP signal, or
a beam reference signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004 when determining to use a power control to perform transmissions via access link at the same time as an uplink transmission, as taught by Tavildar, to adjust the maximum transmit power levels based on some semi-statically signaling, such as RRC, from an eNB, as taught by Blankenship.
Doing so provides a benefit of adjusting the desired maximum transmit power levels based on the environment of the wireless device (Blankenship: [0132]).

Regarding claim 16, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar does not disclose, but Blankenship discloses wherein a transmit power, of the plurality of transmit powers, is statically determined ([0121]: maximum transmit power level for two uplinks can be statically determined by the wireless device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004 when determining to use a power control to perform transmissions via access link at the same time as an uplink transmission, as taught by Tavildar, to determine the maximum transmit power level for the uplink statically, as taught by Blankenship.
Doing so provides a benefit of avoiding explicit signaling (Blankenship: [0121]).	 

	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al. (US 2014/0066119 A1) in view of Peters et al. (Relay Architecture for 3GPP LTE-Advanced) and Damnjanovic et al. (US 2015/0282104 A1).

Regarding claim 18, Tavildar in view of Peters discloses all features of claim 1 as outlined above. 
Tavildar does not disclose, but Damnjanovic discloses wherein a first transmit power, of the plurality of transmit powers, is statically determined or semi-statically determined (abstract: UE determines semi-statically a first and second minimum power for uplink transmission), 
wherein a second transmit power, of the plurality of transmit powers, is dynamically determined (abstract: UE determines dynamically a first and second maximum power for uplink transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE 1004 when determining to use a power control to perform transmissions via access link at the same time as an uplink transmission, as taught by Tavildar, to determine dynamically and semi-statically different transmission powers, as taught by Damnjanovic.
Doing so improves power sharing (Damnjanovic: abstract).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
	The prior art made of record is considered pertinent to applicant’s disclosure.	Zainaldin et al. (US 2014/0226547 A1): Relay node 20 receives downlink packet from controller node 12 and uplink packet from mobile device 14. Based on the received packets, the relay node 20 generates a network coded packet comprising of the downlink packet and the uplink packet, and transmits the network coded packet to the controller node 12 on an uplink and to the mobile device 14 on a downlink simultaneously by using a larger transmit power level of a downlink transmit power level and an uplink transmit power level. (Zainaldin: Fig. 1C, [0034]-[0036], [0062]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Th: 9am-7pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/T.H.N./Examiner, Art Unit 2478    

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478